Case 1:19-cr-00846-ALC Document 52

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee X
UNITED STATES OF AMERICA }
-against-
Tyrell Murphy
Defendant
o_o eee eee eee x

Filed 01/30/20 Page 1of1

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: /- 30-20

19-CR-846-ALC-11

ORDER

ANDREW L. CARTER, JR., United States District Judge:

It is hereby ORDERED that the defendant’s bail include the

condition of “home detention enforced by electronic monitoring.”

Dated: New York, New York
January 30, 2020

SO ORDERED:

(A

ANDREW L. CARTER, JR. .
United States District Judge

odin 7 Co ~

 
